DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on November 20, 2020 has been entered. Claims 16-30 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathijssen et al. [US 20150261097 A1, hereafter Mathijssen].
As per Claim 27, Mathijssen teaches a lithographic apparatus (See fig. 1) comprising: 

As per Claim 28, Mathijssen teaches the lithographic apparatus of claim 27, further comprising a substrate positioning system configured to control movement of the substrate support based on the position of the substrate determined by the position measurement system (Para 52). 

Claim(s) 16-20, 22, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manassen et al. [US 20180292326 A1, hereafter Manassen].
As per Claims 16 and 29, Manassen teaches a bandwidth calculation system for determining a desired wavelength bandwidth for a measurement beam in a mark detection system (Para 5), the bandwidth calculation system comprising: 
a processing unit configured to determine the desired wavelength bandwidth based on mark geometry information (Para 38 and 39, wherein layer-specific spectrum). 
As per Claim 17, Manassen teaches the bandwidth calculation system of claim 16, wherein the mark geometry information comprises mark depth information representing a depth of a mark (Para 52). 
As per Claims 18 and 30, Manassen teaches the bandwidth calculation system of claim 17, wherein the processing unit is configured to: 
determine a period and/or a variance parameter of a mark detection error function, based on the mark depth information, the mark detection error function 
determine the desired wavelength bandwidth based on the period and/or the variance parameter, respectively (Para 58 and 63-65). 
As per Claim 19, Manassen teaches the bandwidth calculation system of claim 17, wherein the processing unit is configured to: 
determine a reflected light signal strength of a reflected beam comprising a component of the measurement beam, based on a mark geometry information, and 
determine the desired wavelength bandwidth based on the reflected light signal strength (Para 52). 
As per Claim 20, Manassen teaches the bandwidth calculation system of claim 17, wherein the object is a substrate, the mark depth information represents a distance which the measurement beam is configured to travel from a top surface of the mark to a bottom reflective interface (Para 58). 
As per Claim 22, Manassen teaches a mark detection system for detecting a mark which is present on or in an object (See fig. 1), comprising: 
a bandwidth calculation system configured to determine a desired wavelength bandwidth for a measurement beam in a mark detection system, the bandwidth calculation system comprising a processing unit configured to determine the desired wavelength bandwidth based on mark geometry information (Para 38 and 39, wherein layer-specific spectrum); 
a radiation unit 102 comprising a radiation source holder (not shown) configured to accommodate a radiation source and a control unit configured to control the radiation 
a detection unit comprising: 
a detector 118 configured to detect a reflected beam comprising a component of the measurement beam being reflected by the mark (Para 30), and 
a processing unit 128 configured to determine a position of the mark based on the reflected beam detected by the detector (Para 35). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manassen.
As per Claim 21, Manassen teaches the bandwidth calculation system of claim 20.
Manassen does not explicitly teach wherein a distance multiplied by a refractive index of a material through which the measurement beam travels from a top surface to the bottom reflective interface is larger than 1 .mu.m. 
However, Manassen further disclosed that the layer-specific imaging configuration may include any combination of parameters of an imaging device. For example, the layer-specific imaging configuration may include a spectrum of illumination incident on the sample to generate an image. Features on each layer (e.g. metrology target elements) may thus be imaged with a tailored illumination spectrum suitable for providing an image having an image quality metric within a selected tolerance. Accordingly, the illumination spectrum may be, but is not required to be, adjusted for each layer of interest based on the properties of surrounding layers (e.g. the absorption, refractive index, thickness, or the like of surrounding layers) (Para 70).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the bandwidth calculation unit as claimed in order to use a metrology system and radiation source with a tailored illumination spectrum suitable for providing an image having an image quality metric within a selected tolerance.
As per Claim 23, Manassen teaches the mark detection system of claim 22.
Manassen does not explicitly teach wherein the selected width of the wavelength bandwidth of the measurement beam is between 10 and 100 nm, between 15 and 80 nm, between 20 and 70 nm, between 20 and 40 nm or between 35 and 55 nm.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the bandwidth calculation unit as claimed in order to irradiate the mark with a desired radiation and improve accuracy of the measurement.
As per Claim 24, Manassen teaches a mark detection system for detecting a mark which is present on or in an object (See fig. 1), comprising: 
a radiation unit comprising: 
a radiation source holder (not shown), a radiation source 102 arranged in the radiation source holder, configured to emit a measurement beam towards the mark comprising the radiation in a wavelength bandwidth with a selected width (Para 38 and 39, wherein layer-specific spectrum), and 
a control unit 126 configured to control the radiation source, a detection unit comprising: 
a detector 118 configured to detect a reflected beam comprising a component of the measurement beam being reflected by the mark, and 

Manassen does not explicitly teach wherein the selected width of the wavelength bandwidth is between 10 and 100 nm, between 15 and 80 nm, between 20 and 70 nm, between 20 and 40 nm or between 35 and 55 nm. 
However Manassen further disclosed that the tunable spectral filter 204 may include a low-pass filter to attenuate wavelengths above a cutoff wavelength, a high-pass filter to attenuate wavelengths below a cutoff wavelength, a band-pass filter to pass a defined spectral bandwidth of illumination and attenuate wavelengths outside of a select band of wavelengths, a band-reject filter to attenuate wavelengths within a select band of wavelengths, a filter having a tailored spectral transmittance distribution, or the like (Para 43). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the bandwidth calculation unit as claimed in order to irradiate the mark with a desired radiation and improve accuracy of the measurement.
As per Claim 25, Manassen teaches the mark detection system of claim 24.
Manassen further disclosed wherein: the radiation unit comprises a plurality of radiation source holders and a plurality of radiation sources configured to be arranged therein, each radiation source being configured to emit a measurement beam towards the mark comprising radiation in a wavelength bandwidth comprising a central wavelength, 

the processing unit of the bandwidth calculation system further is configured to select one of the plurality of radiation sources based on the desired wavelength bandwidth, and
 the control unit of radiation unit is configured to control the selected radiation source to emit the measurement beam (Para 53). 
As per Claim 26, Manassen teaches the mark detection system of claim 24, wherein the processing unit of the detection unit is configured to determine the position of the mark based on a phase difference between the reflected beam and a reference beam or a phase difference between reflected beams of positive and negative orders (Para 80). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882